ACCEPTED
                                                                                                      06-14-00163-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 2/24/2015 3:56:25 PM
                                                                                                      DEBBIE AUTREY
                                                                                                               CLERK

                                      NO. 06-14-00163-CR

CORY MARTIN COLVIN                               §                              SIXTH COURT
                                                                                 FILED IN
                                                 §                        6th COURT OF APPEALS
VS.                                              §                          TEXARKANA,    TEXAS
                                                                                  OF APPEALS
                                                 §                        2/24/2015 3:56:25 PM
THE STATE OF TEXAS                               §                            DEBBIEOF
                                                                            STATE     AUTREY
                                                                                         TEXAS
                                                                                  Clerk

            APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                              APPELLEE’S BRIEF

       COMES NOW the State of Texas appellee, and moves this Court pursuant to Tex. R.
App. Proc. 10.5 and 38.6 (D) for an extension of thirty (30) day’s or until March 25, 2015, in
which to file the appellee’s brief herein. In support, appellee would show the following;
       1. Appellant was charged with Aggravated Sexual Assault of a Child in State of
       Texas v. CORY MARTIN COLVIN, Cause No. 16,601, 115th District Court of
       Upshur County, Texas.
       2.    On August 15, 2014, appellant was found guilty and the Jury assessed
       punishment for Ninety Nine (99) Years confinement in the Institutional
       Division-TDCJ.
       3. Notice of appeal was given on August 15, 2014.
       5. The Appellee’s brief is due for filing on February 25, 2015.
       6. This is the first request for extension of time.
       7. Appellee requests an extension until March 25, 2015.
       8. Good cause exists for the granting of the motion. Within the past thirty days
       counsel for the State has undertaken the following matters:
       A:      Counsel was responsible for completing the brief on Charles McClain which was
               due on February 11, 2015 in the Twelfth Court of Appeals. Jury Selection in the
               County Court of Upshur County was set on February 17, 2015. Counsel assisted
               her coworker in trial in The State of Texas v. Linda Luker in County Court.
               Counsel has been preparing cases for grand jury on February 25, 2015. Counsel
               has also been responsible for preparing the response to 15,574-A, Writ of Habeas
               Corpus on Paden D. Richardson.
       9: This motion is not sought for purposes of delay, but so that justice may be done.
       Therefore, Appellee requests until March 25, 2015, in which to complete her brief.


                                                   Respectfully submitted,

                                                   Upshur County Assistant District Attorney
                                                   Natalie A. Miller
                                                   405 N. Titus
                                                   Gilmer, TX 75644
                                                   Tel: (903) 843-5513
                                                   Fax: (903) 843-3661


                                                   By: /S/     Natalie A. Miller
                                                        Natalie A. Miller
                                                        State Bar No. 24079007



                             CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document has been delivered to all counsel of
record, on this the 24th day of February, 2015.

                                                   /S/      Natalie A. Miller
                                                   Natalie A. Miller